* Corpus Juris-Cyc. References: Banks and Banking, 7CJ, p. 630, n. 98, 3; p. 631, n. 4; p. 633, n. 15; p. 750, n. 60.
Action seeking to have a deposit in a bank that had failed declared a special deposit and entitled to preference in payment out of the assets of the bank. Trial by court and finding for defendant denying the preference. Plaintiff appealed.
There was no dispute as to the facts in this case. It is conceded that at the time the Holland Bank closed its doors and was taken over for liquidation by the State Finance Commissioner, the plaintiff had on *Page 1261 
deposit in said bank the sum of $5000. Plaintiff's claim is that this money was a trust fund and known by the bank officers to be such and that when deposited in the bank it became a special deposit, as distinguished from a general deposit, and it is on that basis that plaintiff now claims the right to a preference.
The facts from which the character of this deposit is to be determined are as follows: Seven persons organized the plaintiff as an insurance company upon the assessment plan. The statute under which this company was organized, as far as applicable here, is as follows:
"No decree shall be made and no certificate of incorporation issued . . . until the Superintendent of the Insurance Department shall certify . . . that $5000 in cash has been deposited in a bank to the credit of the beneficiary fund of the proposed corporation and that satisfactory assurances have been given to the State Superintendent that the said $5000 shall not be used for any other purpose than the payment of death losses or other benefits provided for in the policies or certificates issued by such corporation." In order to comply with this statute the seven persons who were the incorporators of plaintiff executed a note to the Holland Banking Company at Springfield, Missouri, for the sum of $5000, bearing date of September 7, 1923, and payable six months after date with six per cent interest. Following the delivery of this note to the bank, the bank issued the following agreement:
                                                "Springfield, Mo. "September 24, 1923.
"The Holland Banking Company agrees that, as soon as the papers are received from the Insurance Department of the State of Missouri, they will sign same, certifying that the Missouri Mutual Association has, on this date September 24, 1923, $5000 deposited to the credit of their Beneficiary Fund, said $5000 being their guarantee to the State and is not to be drawn on except by order of the Insurance Department.
"The said $5000 to draw interest at the rate of four per cent per annum, said four per cent to be credited by the Holland Banking Company as payment on the note of the seven directors of the Missouri Mutual Association dated September 7, 1923.
                                    "(Sgd.) E.N. FERGUSON, "For the HOLLAND BANKING COMPANY."
We infer that this agreement on the part of the bank was communicated to the insurance department of the State. The Insurance Department then prepared and sent to an attorney in Springfield a certificate to be executed by the company that appears to be the one in general use by the department when insurance companies upon he assessment plan are organized and incorporated under the statute *Page 1262 
above set out. This certificate was executed by the bank and sent to the insurance department. The certificate of incorporation was then issued and plaintiff began business as an insurance company upon the assessment plan. The certificate just alluded to is as follows:
                                          "Springfield, Missouri. "October 5, 1923.
"I, C.F. Wright, Cashier of Holland Banking Company, of Springfield, Missouri, do hereby certify that there is deposited in said Holland Banking Company to the credit of the Beneficiary Fund of the Missouri Mutual Association the sum of five thousand dollars ($5000) to be used only in payment of vouchers or checks drawn by the Missouri Mutual Association for the payment of death losses or other benefits provided for in the policies or certificates issued by said Association, and said Holland Banking Company will apply said five thousand dollars ($5000) only upon checks or vouchers drawn on said beneficiary fund, countersigned and approved by the then acting Superintendent of Insurance of the State of Missouri, and reciting the number of the policy or certificate, and the date of the accident or death, by reason of which benefits have accrued under such policies or certificates, and upon which checks or vouchers the endorsement of the name of the payee shall constitute a receipt for the benefits to pay which they are drawn.
                                "(Sgd.) C.E. WRIGHT, Cashier, "HOLLAND BANKING COMPANY, "Springfield, Missouri."
At the time this certificate was executed, the bank entered upon its deposit sheet relating to the deposit of $5000 deposited the following: "Deposited $5000 not to be paid out except on the order of the Insurance Department. Hold. See contract with Nelson." The clause "See contract with Nelson" meant the contract or certificate above set out executed on behalf of the bank by C.F. Wright, Cashier. This sheet had at the top this notation "four per cent interest," which it was explained meant that the bank was to pay four per cent interest on this deposit. No checks were drawn on this account. The $5000 was not kept separate and apart by the bank but was placed in its general account. It was admitted that plaintiff carried another deposit account in the same bank which was separate and apart from the one involved here and was a general deposit account. It was also admitted that the Commissioner in charge of the bank has on hand sufficient funds out of which to pay this claim if it be determined that plaintiff is entitled to a preference.
On the facts stated was plaintiff entitled to a preference? It is conceded by both sides that the issue hinges on the question whether this deposit was a general deposit or a special one. If it were a special deposit it is conceded that plaintiff should be allowed a preference *Page 1263 
but if it is not found to be a special deposit, then the preference should be denied. The trial court held that it was not a special deposit and denied the preference.
Appellant to sustain its contention that the $5000 was a special deposit cites us to the following cases: Paul v. Draper,73 Mo. App. 566, 569; Stotler v. Carter, 88 Mo. 514; Phillips v. Overfield, 100 Mo. 466, 475; In re Estate Horner,66 Mo. App. 531, 536; Harrison v. Smith, 83 Mo. 210; Marshall v. Farmers 
Merchants' Bank of Steele, 215 Mo. App. 365, 253 S.W. 15, and a number of cases in other jurisdictions. Other cases are cited on minor questions connected with the subject which we do not deem it necessary to discuss.
The first case cited by appellant, Paul v. Draper,73 Mo. App. 566, was by the St. Louis Court of Appeals and was certified to the Supreme Court by a dissenting opinion and the action of the Supreme Court in that case is reported in 158 Mo. 197. The Supreme Court reversed the action of the Court of Appeals and affirmed the judgment of the circuit court. That decision of the Supreme Court has not been overruled or criticised, as far as we can learn, and in our opinion declares the law which binds us in this case. In that case Paul, as guardian for minor children, received a pension check payable to him as guardian. He deposited this check in a bank and the bank knew at the time that he was guardian for the minors and that the money which the bank collected on the check belonged to the minors. The deposit was entered in the name of Paul as an individual and he drew some checks against it which he signed as an individual and which the bank paid. Afterward the bank failed and Paul sought to have a preference declared in his favor for the remainder of the fund. The Supreme Court held that there was no wrongful intent to convert the fund shown and disposed of the case on the same theory as it would had the deposit been in the name of Paul as guardian. The court held in that case that to impress a deposit in a bank with a trust, the trust relation must exist between the bank and the deposit or the cestui que trust or beneficiary. The fact that the funds deposited may be held by the depositor in trust for some other party is not, of itself, sufficient to impress the trust upon a bank and make the deposit a special one. From the decision in that case, and others which we have considered, we have reached the conclusion that in this State if there is no mala fides connected with the transaction the character of the deposit, whether general or special, is to be determined from the contract between the depositor and the bank. If that contract establishes a trust relation between the depositor and the bank and takes away from the bank the right to use the fund deposited as it uses its general deposits, then it is a special deposit. If, however, it is agreed and understood, either expressly or impliedly, that the bank may use this deposit as it uses its general deposits, then, in the absence of any wrongful intent, the deposit is *Page 1264 
a general one no matter what the relation between the depositor and other parties may be. In this case there was no mala fides. All parties acted in good faith in their efforts to comply with the law and the rule of practice by the State Superintendent of Insurance. We must therefore determine the character of this deposit from the contract made by the parties at the time of the deposit. In considering this question we start with the promise that, in the absence of proof to the contrary, all deposits are presumed to be general deposits and the burden is on the party asserting that a deposit was a special one to prove it. [Butcher v. Butler, 134 Mo. App. 61, 69.]
The fund necessary to be deposited in this case was secured by the organizers of the corporation borrowing $5000 from the bank under an agreement with the bank that when the organization was completed it should be deposited to the credit of the beneficiary fund of the corporation and not be drawn upon except by the order of the Insurance Department. This agreement also provided that the said $5000 should draw interest at the rate of four per cent and this interest was to be credited on the note of the seven organizers which was given the bank in order to secure the $5000. This agreement was executed September 24, 1923. A few days later, to-wit, October 5, 1923, the certificate prepared by the insurance department was executed by the bank. This certificate, as heretofore stated, provides that this $5000 should be paid out by the bank only upon checks of the insurance company countersigned and approved by the then acting Superintendent of Insurance of the State of Missouri. Suggestion has been made that the execution of the note dated September 7th and the agreement executed by the bank on September 24th which provides that interest should be paid upon the deposit was between the bank and the parties to the note as individuals and the insurance company was not bound by them. The execution of the note was for the purpose of borrowing money necessary under the statute to be deposited in the bank to the credit of the beneficiary fund of the corporation before such a corporation could obtain a charter. The agreement executed by the bank on September 24th and the certificate of October 5th following were all preliminary steps necessary to be taken in the formation of the corporation and in our opinion are all a part of the same transaction and must all be construed together in determining the character of this deposit. That note with the final certificate prepared by the insurance department executed by the bank October 5, 1923, binds the bank by the assertion that there was then on deposit in said bank the sum of $5000 to the credit of the beneficiary fund of the Missouri Mutual Association, the plaintiff in this case. Stopping here to refer to the statute heretofore quoted, we find a provision of the law that before any certificate of incorporation of any insurance company upon the assessment plan can be issued, the proposed corporation must have of *Page 1265 
deposit in some bank the sum of $5000 to the credit of its beneficiary fund and that satisfactory assurance must have been given the State Superintendent of Insurance that the said sum of $5000 will not be used for any purpose other than the payment of the death losses or other benefits provided for in the policies or certificates issued by said corporation. There are no limitations placed upon what the State Superintendent of Insurance may require in relation to the assurance to be furnished him that the requirements of the statute relative to the $5000 therein provided being retained to be used for the purpose of paying the liabilities under the policies of the company will be met. The Superintendent of Insurance has adopted the plan of requiring a contract from the bank where the money is deposited that no part of this money will be paid out except upon checks reciting what the payment is for and further that these checks must be approved and countersigned by the then acting State Superintendent of Insurance. This is the assurance required by the Superintendent of Insurance that the money will be used for the purpose contemplated by the statute, a very wise provision. That places the final control of this deposit in his hands and makes it impossible for the insurance company to divert it to another purpose. Neither the Insurance Company nor the State Superintendent of Insurance can, alone, draw out any of this deposit. Both must act co-jointly to accomplish that result. The fact, however, that another party may have some control over the deposit so that he must countersign checks before money can be paid upon it does not alone make the deposit a special one. [Butcher v. Butler, supra, p. 70.]
If this deposit were a special one in the first place so that the bank could not use it as a general deposit nor pay it out except for one purpose the Superintendent of Insurance would have needed no further assurance that the deposit would be so used. We find nothing in the whole transaction that in any way restricted the bank in the use of this money while on deposit. Nothing appears that would prevent the bank from placing this money with its general deposit and using it as it used all general deposits. There is a provision in the original agreement of September 24, 1923, that the bank will pay four per cent interest on this deposit. That clearly shows that the bank had the right to use this money else they could not and would not have paid interest upon it.
Our construction of the agreement between the depositor and the bank leads us to the conclusion that the bank was not thereby deprived of the right to use the $5000 deposited as it used all other general deposits, and the trial court was right in holding that the deposit was not a special deposit and the preference was properly denied.
The judgment will be affirmed. Bradley and Bailey, JJ.,
concur. *Page 1266